MEMORANDUM **
Francisco Lucero-Ramirez appeals his 95-month sentence imposed after his guilty plea conviction for two counts of conspiracy to possess methamphetamine and cocaine with the intent to distribute and two counts of possession of methamphetamine and cocaine with the intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(l)(A)(ii)(II), and 841(b)(l)(A)(vii). We have jurisdiction under 28 U.S.C. § 1291. We review for plain error when a defendant raises an issue for the first time on appeal, United States v. Morales-Robles, 309 F.3d 609, 610 (9th Cir.2002) (per curiam), and we affirm.
Lucero-Ramirez contends that the district court violated Fed.R.Crim.P. 11 by failing to advise him of his right to persist in his plea of not guilty at his change of plea hearing. Contrary to this contention, the district court did not plainly err by failing to tell Lucero-Ramirez he had the right to persist in his plea of not guilty, because the court informed him of the rights associated with his right to go to trial. See id. at 610.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.